914 F.2d 247Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Albert Russell CLAY, Jr., Plaintiff-Appellant,v.VIRGINIA BEACH CORRECTIONAL CENTER, Defendant-Appellee.
No. 89-6843.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 25, 1990.Decided Sept. 20, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert G. Doumar, District Judge.  (MISC No. 89-172-N)
Albert Russell Clay, Jr., appellant, pro se.
E.D.Va.
AFFIRMED.
Before WILKINS, Circuit Judge, and HARRISON L. WINTER* and BUTZNER, Senior Circuit Judges.
PER CURIAM:


1
Albert Russell Clay, Jr., a Virginia prisoner, appeals the district court's dismissal of his 42 U.S.C. Sec. 1983 action for failure to pay the assessed filing fee.*   We find no abuse of discretion and affirm the district court's order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 This case was assigned to a panel which included Judge Winter, who died while the case was pending and did not participate in the decision.  The decision is filed by a quorum of the panel.  28 U.S.C. Sec. 46(d)


*
 Clay was assessed a filing fee of $89.98, which was approximately 18 percent of the deposits into his prison account for the six months prior to the filing of his complaint in this action